Title: From John Adams to William Tudor, Sr., 9 July 1818
From: Adams, John
To: Tudor, William, Sr.



Dear Tudor
Quincy July 9th. 1818

In the Search for Something, in the History and Statutes of England, in any degree resembling this Monstrum horrondum ingens the Writt of Assistance, the following Examples were found.
In the Statute of the first Year of King James the Second Chapter third “An Act for granting to his Majesty an imposition upon all Wines and Vinegar &c”; Section 8, it is enacted “That the Officers of his Majesty’s Customs &c. Shall have power and Authority to enter on board Ships and Vessels and make Searches, and to do All other matters and things, which may tend to Secure the true payment of the Duties by this Act imposed, and the due and orderly Collection thereof, which any Customers, Collectors, or other Officers of any of his Majesty’s Ports can or may do, touching the Securing his Majestys Customs of Tonnage and Poundage &c. &c. &c.” I must refer to the Statute for the rest.
In the Statute of King James the Second Chapter four “An Act for granting to his Majesty an Imposition upon all Tobacco and Sugar imported” &c. Section fifth. In certain cases “The Commissioners, may Appoint One or more Officer or Officers to enter into all the Cellars, Warehouses, Store Cellars, or other places Whatsoever, belonging to such Importer, to Search, See and try &c &c &c.” I must again refer to the Statute for the rest, which is indeed nothing to the present purpose.
Though the Portraits of Charles the Second & James the Second were blazing before his Eyes, their Characters and Reigns were Sufficiently Odious to all but the Conspirators against human Liberty, to excite the highest Applauses of Otis’s Philippicks against them and all the foregoing Acts of their Reigns, which Writts of Assistance were now intended to enforce. Otis asserted and proved that none of these Statutes extended to America, or were obligatory here, by any Rule of Law, ever acknowledged here, or ever before pretended in England.
Another Species of Statutes were introduced by the Counsell for the Crown which I Shall State as they occur to me without any regard to the Rules of time.
1. of James the Second, Chapter 17. “An Act for the Revival and continuum of Several Acts of Parliament therein mentioned.” in which the Tobacco Law among others is revived and continued.
13th and 14th. of Charles 2nd. Chapter 13. “An Act for prohibiting the importation of foriegn Bone-lace, Cutwork, Imbroidery, Fringe, Bandstrings, Buttons and Needle Work.” Pray, Tudor, do not laugh! for Something very Sirious comes in Section third “Be it further enacted, that for the preventing of the importing of the Said Manufactures as aforesaid, upon Complaint and Information given, to the Justices of the Peace, or any or either of them, within their respective Counties Cities and Towns corporate, at times reasonable, he or they are hereby authorized and required, to issue forth his or their Warrants to the Constables of their respective Counties, Cities and Towns Corporate, To enter and Search for Such Manufactures in the Shops being open, or Warehouses and Dwelling Houses of Such Person or Persons, as Shall be Suspected, to have any Such foreign Bone-laces, Imbroideries, Cut-Work, Fringe, Bandstrings, Buttons or Needle Work within their respective Counties, Cities, and Towns Corporate, and to Seize the Same, any Act, Statute, Ordinance to the contrary thereof, in any wise notwithstanding.”
Another curious Act was produced, to prove the Legalty of Writts of Assistance, though it was no more to the purpose than all the others. I mean that Statute of the 12th. of Charles the Second Chapter third “An Act for the Continuance of Process and Judicial Proceedings continued.” In which, it is enacted, Section first, “That no Pleas, Writs, Bills, Actions, Suits, Plaints, Process, Precepts or other Thing or Things &c Shall be in any wise discontinued &c
But I must refer to the Act. I can not transcribe. If any Antiquarian Should hereafter ever wish to review this Period, he will See with Compassion, how Such Genius as Otis was compelled to deter among the rubbish of Such Statutes, to defend his Country, again the gross Sophistry of the Crown and its Officers.
Another Act of 12. C.2d Chapter 12 “An Act for Confirmation of Judicial Proceedings.” In which it is enacted &c “that nor any Writts, or Actions on, or Returns of any Writts Orders or other Proceedings in Law or Equity, had made, given taken or done, or depending, in the Courts of Chancery, Kingsbench, Upper Bench, Common Pleas, and Court of Exchequer and Court of Exchequer Chamber or any of them” &c, “in the Kingdom of England &c Shall be avoided &c.” I must refer to the Statute.
In Short wherever the Customhouse Officers could find in any Statute the Word “Writts,” the Word “Continued” and the Words “Court of Exchequer,” they had instructed their Counsell to produce it, though, in express “Words restricted to the Realm.” Mr Gridley was incapable of Prevarica or Duplicity.
It was a moral Spectacle, more affecting to me, than any I have Since Seen upon any Stage, to See a Pupil, treating his Master will all the deference, respect, Esteem, and Affection of a Son to a Father, and that without the least Affectation; while he baffled and confounded all his Authorities, and confuted all his Arguments and reduced him to Silence.
Indeed upon the Principle of Construction, Inference, Analogy or Corrollary, by which they extended these Acts to America, they might have extended the Jurisdiction of the Court of Kings Bench, and Court of Common Pleas, and all the Sanguinary Statutes against Crimes and Misdemeanors and all their Church establishment of Archbishops and Bishops, Priests, Deacons, Deans and Chapters; and all their Acts of Uniformity, and all their Acts against Conventicles.
I have no hesitation or Scruple, to Say that the Commencement of the Reign of George the third was the Commencement of another Stuart’s Reign; and if it had not been checked by James Otis And others first and by the Great Chatham and others afterwards, it would have been as arbitrary as any of the four. I will not Say it would have extinguished civil and religious Liberty upon Earth; but it would have gone great Lengths towards it, and would have cost Man kind even more than the French Revolution to preserve it. The most Sublime, profound, and prophetic Expression of Chathams Oratory that he ever Uttered was “I rejoice that America has resisted; two millions of People reduced to Servitude, would be fit Instruments to make Slaves of the rest.”
Another Statute was produced 12. C.2. cap.19 “An Act to prevent Frauds and Concealments of his Majesties Customs and Subsidies.” “Be it enacted, &c, “that if any Person or Persons &c, Shall cause any Goods, for which Custom, Subsidy or other Duties are due or payable &c, to be landed or conveyed away, without due Entry thereof first made and the Customer or Collector, or his Deputy agreed with; that then and in Such case, Upon Oath thereof Made, before the Lord Treasurer, or any of the Barons of the Exchequer, or Chief Magistrate of the Port or Place where the Offence Shall be committed, or the place next adjoining thereto, it shall be lawful, to and for the Lord Treasurer, or any of the Barons of the Exchequer, or the Chief Magistrate of the Port or Place &c to issue out a Warrant to any Person or Persons, thereby enabling him or them, with the Assistance of a Sherriff, Justice of Peace or Constable, to enter into any house, in the day time, where Such Goods are Suspected to be concealed, And in case of Resistance, to break open such Houses and to Seize and Secure the Same Goods So concealed; And all Officers and Ministers of Justice are hereby required to be aiding and Assisting thereunto.”
Such was the Sophistry; Such the Chicanery of the Officers of the Crown and Such their Power of Face, as to apply these Statutes to America and to the Petition for Writts of Assistance from the Superiour Court.
John Adams